UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6280


UNITED STATES OF AMERICA,

             Plaintiff – Appellee,

v.

GREGORY YOUNG BOWLES, a/k/a New York,

             Defendant – Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:04-cr-00170-MBS-1; 1:16-cv-00830-
MBS)


Submitted: April 12, 2018                                         Decided: May 16, 2018


Before DUNCAN and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Beth Drake, United
States Attorney, Brook Bowers Andrews, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Young Bowles pleaded guilty to possession of a firearm and ammunition

by a convicted felon in violation of 18 U.S.C. § 922(g)(1). The district court determined

that Bowles was subject to a sentencing enhancement under the Armed Career Criminal

Act (the “ACCA”) because he had four previous convictions “for a violent felony or a

serious drug offense, or both.” See 18 U.S.C. § 924(e)(1). These convictions were:

(1) engaging in a continuing criminal enterprise, 21 U.S.C. § 848; (2) New York third-

degree criminal sale of a controlled substance, N.Y. Penal Law § 220.39; (3) New York

second-degree robbery, N.Y. Penal Law § 160.10; and (4) New York third-degree

robbery, N.Y. Penal Law § 160.05. On appeal, Bowles concedes that the first two

convictions involved serious drug offenses. Nonetheless, he argues that his enhanced

sentence is unlawful because New York second- and third-degree robbery are not violent

felonies. For the reasons that follow, we affirm.



                                             I.

       In 2007, Bowles pleaded guilty to possession of a firearm and ammunition by a

convicted felon.   At the time of his guilty plea, Bowles had prior convictions for:

(1) engaging in a continuing criminal enterprise; (2) New York third-degree criminal sale

of a controlled substance; (3) New York second-degree robbery; and (4) New York third-

degree robbery.     The district court determined that these convictions triggered a

sentencing enhancement under the ACCA, which applies to defendants who have at least

three previous convictions “for a violent felony or a serious drug offense, or both.” 18

                                             2
U.S.C. § 924(e)(1). After sentencing, Bowles appealed his conviction. We held that

Bowles waived his right to appeal his conviction by pleading guilty and dismissed the

case. See United States v. Bowles, 602 F.3d 581, 582–83 (2010).

       In 2015, the Supreme Court invalidated part of the ACCA’s definition of violent

felony. See United States v. Johnson, 135 S. Ct. 2551, 2555–57 (2015) (holding that the

ACCA’s residual clause, which defined a violent felony as an offense that involves “a

serious potential risk of physical injury to another,” was unconstitutionally vague

(quoting 18 U.S.C. § 924(e)(2)(B)(ii))). Bowles timely filed a motion for collateral

review of his sentence, pursuant to 28 U.S.C. § 2255.         Bowles conceded that his

convictions for engaging in a continuing criminal enterprise and criminal sale of a

controlled substance were serious drug offenses. But he argued that he was not subject to

the ACCA’s sentencing enhancement because his New York robbery convictions did not

qualify as violent felonies under the surviving definition.

       The district court dismissed Bowles’s motion, holding that New York second- and

third-degree robbery are violent felonies under the ACCA’s “force clause,” which

Johnson did not invalidate. The force clause covers prior offenses that have “as an

element the use, attempted use, or threatened use of physical force against the person of

another.” 18 U.S.C. § 924(e)(2)(B)(i). Bowles timely appealed.



                                             II.

       We review de novo whether a prior offense qualifies as a violent felony under the

ACCA. See United States v. Winston, 850 F.3d 677, 683 (4th Cir. 2017). To answer this

                                             3
question, we apply the “categorical approach,” which requires us to compare the statutory

definition of the prior offense (as opposed to the facts underlying a defendant’s

conviction for that offense) to the scope of conduct covered by the ACCA. Taylor v.

United States, 495 U.S. 575, 602 (1990). The prior offense qualifies as a violent felony if

it criminalizes substantially the same scope of conduct as, or defines the crime more

narrowly than, the ACCA. See Descamps v. United States, 570 U.S. 254, 261 (2013).

However, if the prior offense is broader than the ACCA, it is not a violent felony. See id.

In this case, we hold that Bowles’s prior convictions for New York second- and third-

degree robbery categorically qualify as violent felonies under the ACCA’s force clause.

       Bowles argues that New York second- and third-degree robbery criminalize a

broader scope of conduct than the force clause does. Specifically, he argues that the

relevant New York statutes criminalize thefts involving de minimis force, while the

ACCA requires the use or threatened use of force capable of causing physical pain or

injury. We reject this argument because it is premised on a misunderstanding of New

York law. Although the ACCA’s force clause requires more than de minimis force, so do

New York second- and third-degree robbery.

       A prior offense is a violent felony under the ACCA’s force clause if it “has as an

element the use, attempted use, or threatened use of physical force against the person of

another.” 18 U.S.C. § 924(e)(2)(B)(i). The Supreme Court has held that the term

“physical force” in this definition means something more than unwanted touching; it

means “force capable of causing physical pain or injury to another person.” Johnson v.

United States, 559 U.S. 133, 140 (2010). For example, “a slap in the face.” Id. at 143.

                                            4
      Similarly, both New York second- and third-degree robbery require a defendant to

“forcibly steal[] property,” N.Y. Penal Law §§ 160.05, 160.10, which the New York

Penal Law defines as “us[ing] or threaten[ing] the immediate use of physical force upon

another person” during the commission of a larceny, id. § 160.00. The New York Court

of Appeals has not defined what constitutes “physical force” in this context. But New

York’s intermediate appellate courts have held that it “requires significantly more than

mere unwanted physical contact.” People v. Curet, 683 N.Y.S.2d 602, 603 (N.Y. App.

Div. 1998); 1 see also People v. Middleton, 623 N.Y.S.2d 298, 299–300 (N.Y. App. Div.

1995). For example, the prosecution might prove physical force by demonstrating that

the victim was “intimidated, knocked down, struck, or injured.” See Middleton, 623

N.Y.S.2d at 299. New York courts thus interpret second- and third-degree robbery to

require substantially the same type of physical force as the ACCA’s force clause.

      Bowles attempts to avoid this conclusion by citing People v. Bennett, 631

N.Y.S.2d 834 (N.Y. App. Div. 1995), for the proposition that a New York robbery

conviction can rest on conduct that does not result in any unwanted touching, let alone

pain or injury. But his reliance on Bennett is misplaced. That case did not address the

type of physical force required to commit New York second- and third-degree robbery.

Bennett merely held that the threat of physical force could support a robbery conviction


      1
        Although Curet discussed the force required to commit first-degree robbery, its
holding applies to second- and third-degree robbery as well because New York’s Penal
Law provides the same definition of “forcible stealing” for all three robbery statutes.
N.Y. Penal Law § l60.00; see also People v. Gordon, 16 N.E.3d 1178, 1183 (N.Y. 2014).


                                            5
even if the victim was not actually injured. See id. at 834 (“[R]equirement that robbery

involve use, or threat of immediate use, of physical force does not mean that weapon

must be used or displayed or that victim must be physically injured or touched.”).

Because the ACCA’s force clause also includes the “threatened use of physical force,”

Bennett does not place New York second- or third-degree robbery out of the ACCA’s

reach.

         Finally, Bowles cites several New York cases, which hold that a push or shove

meant to overcome a victim’s resistance is sufficient physical force to support a robbery

conviction. See, e.g., People v. Jones, 895 N.Y.S.2d 591, 593 (N.Y. App. Div. 2010); see

also People v. Lee, 602 N.Y.S.2d 138, 139 (N.Y. App. Div. 1993); People v. Safon, 560

N.Y.S.2d 552, 552 (N.Y. App. Div. 1990). Bowles argues that these cases do not involve

force capable of causing physical pain or injury to another person. This argument is

unavailing. If a slap in the face qualifies as force capable of causing physical pain, see

Johnson, 559 U.S. at 143, then so must a push or a shove meant to rip property from a

person who is resisting a theft.



                                            III.

         For these reasons, we hold that Bowles’s prior convictions for New York second-

and third-degree robbery qualify as violent felonies under the ACCA’s force clause. The

judgment of the district court is thus

                                                                             AFFIRMED.



                                            6